DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of species a. Fig. 1A, b. Fig. 1E, c. Fig. 1H-1, D. Fig. 1D, and e. Figs. 14A-14C, without traverse, in the interview of 05/19/2021, supplementing the reply filed on 05/12/2021, is acknowledged.
Claims 3 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Accordingly, claims 1, 2, 4-12, and 14-19 are currently under consideration.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 14 and 15, there is insufficient antecedent basis for the recitations of “the first spacer arm” and “the second spacer arm.” For purposes of examination, these will be interpreted as --a first spacer arm-- and --a second spacer arm--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-12, 14-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2012/0277667 (“Yodat”).
Regarding claim 1, Yodat discloses [a]n in vivo sensing device (shown generally in Fig. 10, with probe 30 being a sensor as described in ¶ 0171, inserted into the body 6 of a patient) comprising: an implantable body having a sensor (Fig. 10, cannula 305 having a probe 30 - also see claim 53 and ¶ 0024), the implantable body configured to be implanted in an implantation site (Fig. 10, body 6), the implantable body having a first implantable segment and a second implantable segment (Fig. 12c, lumens for electrodes 30a and 30b - also see ¶ 0192), a distal portion of the first implantable segment coupled to a distal portion of the second implantable segment (the ends of the lumens/electrodes are coupled to 
Regarding claim 11, Yodat discloses [a]n in vivo sensing device (shown generally in Fig. 10, with probe 30 being a sensor as described in ¶ 0171, inserted into the body 6 of a patient) comprising: an implantable body having a sensor (Fig. 10, cannula 305 having a probe 30 - also see claim 53 and ¶ 0024), the implantable body configured to be implanted in an implantation site (Fig. 10, body 6), the implantable body having a first implantable segment and a second implantable segment (Fig. 12c, lumens for electrodes 30a and 30b - also see ¶ 0192), a distal portion of the first implantable segment coupled to a distal portion of the second implantable segment (the ends of the lumens/electrodes are coupled to each other via the cannula 305b), a first contact tab coupled to a proximal portion of the first implantable segment (Fig. 16a, connector 340a coupled via wire 341 to lumen/electrode 30a), and a second contact tab coupled to a proximal portion of the second implantable segment (Fig. 16a, connector 340b coupled via wire 341 to lumen/electrode 30b).
Regarding claim 2, Yodat discloses all the features with respect to claim 1, as outlined above. Yodat further discloses wherein the first spacer arm and the second spacer arm are oriented in different directions (Fig. 16a, the wires 341 lead in different directions to the connectors 340a and 340b).
Regarding claims 4, 5, 14, and 15, Yodat discloses all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 4, Yodat further discloses wherein the first implantable segment and the first spacer arm form an angle of 30 to 150 degrees (Fig. 16a, the electrode 30a forms an angle of 90 degrees (or at least an angle within the claimed range) with the horizontal portion of wire 341 that follows the angled portion, with the angled portion itself appearing to form an angle of 150 degrees).
Claims 5, 14, and 15 are rejected in like manner, e.g. with the wire associated with electrode 30b forming similar angles (Fig. 16a).
Regarding claim 6, Yodat discloses all the features with respect to claim 1, as outlined above. Yodat further discloses wherein the first spacer arm is coupled to the proximal portion of the first implantable segment by a bend, and the second spacer arm is coupled to the proximal portion of the second implantable segment by a bend (Fig. 16a, there is a bend between the electrodes 30a and 30b and the respective angled portions of wires 341 - also see e.g. ¶¶s 0069 and 0189, describing bending according to the configuration of a housing).
Regarding claims 7 and 18, Yodat discloses all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 7, Yodat further discloses wherein the sensor includes a glucose sensor (¶¶s 0018, 0157, 0181, etc., sensing glucose as the analyte).
Claim 18 is rejected in like manner.
Regarding claim 9, Yodat discloses all the features with respect to claim 1, as outlined above. Yodat further discloses wherein at least one of the first spacer arm and the second 
Regarding claim 10, Yodat discloses all the features with respect to claim 1, as outlined above. Yodat further discloses wherein a distal portion of the implantable body includes an opening configured to receive a catheter and/or an insertion sharp (¶ 0028, a sharpened needle for skin pricking during tip insertion - also see e.g. Fig. 50a and ¶ 0244, showing the needle 902 as being insertable through a lumen within the cannula 305).
Regarding claim 12, Yodat discloses all the features with respect to claim 11, as outlined above. Yodat further discloses wherein the first contact tab and the second contact tab are oriented in different directions (Fig. 16a, the connectors 340a and 340b are oriented in left and right directions as shown).
Regarding claim 16, Yodat discloses all the features with respect to claim 11, as outlined above. Yodat further discloses wherein the first contact tab is coupled to the proximal portion of the first implantable segment by a bend, and the second contact tab is coupled to the proximal portion of the second implantable segment by a bend (Fig. 16a, there are a number of bends between the electrodes 30a and 30b and the connectors 340a and 340b - also see e.g. ¶¶s 0069 and 0189, describing bending according to the configuration of a housing).
Regarding claim 19, Yodat discloses [a]n in vivo sensing device (shown generally in Fig. 10, with probe 30 being a sensor as described in ¶ 0171, inserted into the body 6 of a patient) comprising: an implantable body having a sensor (Fig. 10, cannula 305 having a probe 30 - also see claim 53 and ¶ 0024), the implantable body configured to be implanted in an implantation site (Fig. 10, body 6), the implantable body having a first implantable segment and a second implantable segment (Fig. 12c, lumens for electrodes 30a and 30b - also see ¶ 0192), a distal portion of the first implantable segment coupled to a distal portion of the second implantable segment (the ends of the lumens/electrodes are coupled to each other via the cannula 305b), a first contact tab coupled to a proximal portion of the first implantable segment (Fig. 16a, connector 340a coupled via wire 341 to lumen/electrode 30a), a second contact tab coupled to a proximal portion of the second implantable segment (Fig. 16a, connector 340b coupled via wire 341 to lumen/electrode 30b), and means for spacing apart the first contact tab and the second contact tab (Fig. 16a, wires 341 coupled between the lumens/electrodes 30a and 30b and the connectors 340a and 340b, spacing the connectors apart via different electrical conductors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yodat in view of US Patent Application Publication 2012/0216386 (“Carr”).
Regarding claims 8 and 17, Yodat teaches all the features with respect to the corresponding claims 1 and 17, as outlined above. Regarding claim 8, Yodat does not appear to explicitly teach wherein the first implantable segment and the second implantable segment are configured to bow out when the implantable body is compressed in a longitudinal direction.
Carr teaches a microdialysis probe (Abstract) having a flexible frame (¶ 0026). Because it is flexible, each of its arms, as shown in Fig. 3, are configured to both bow out and to bow in when compressed in a longitudinal direction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cannula and lumen/electrode arrangement of Yodat like that in Carr, with the lines 20 and 21 shown in Figs. 4a-4c of Carr corresponding to the lumens/electrodes 30a 
Claim 17 is rejected in like manner.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791